Per Curiam.
This is an application for leave to appeal from an order filed on April 27, 1967, by Judge George L. Russell, Jr., sitting in the Criminal Court of Baltimore, denying relief sought under the Uniform Post Conviction Procedure Act.
The record shows that although the order was filed on April 27, 1967, applicant did not apply for leave to prosecute an appeal until June 11, 1967, or more than 30 days after the entry *208of the order appealed from. This fails to comply with Md. Code (1967 Repl. Vol.), Art. 27, § 645 I and Md. Rule, BK 46 (a), thus the application must be denied. Bynum v. Warden, 230 Md. 631.

Application denied.